December 06, 2011

Mr. David C. Duggins
Duggins Wren Mann & Romero, LLP
P.O. Box 1149
Austin, TX 78767-1149

Honorable Linda Chew
327th District Court
500 East San Antonio,  Suite 606
El Paso, TX 79901-2457
Mr. Enrique Moreno
Law Offices of Enrique Moreno
701 Magoffin Avenue
El Paso, TX 79901

RE:   Case Number:  11-0350
      Court of Appeals Number:  08-11-00139-CV
      Trial Court Number:  2011-846

Style:      IN RE  GECU

Dear Counsel:

      Today the  Supreme  Court  of  Texas  granted  the  Joint  Motion  for
Abatement  and  Request  for  Expedited  Ruling  and  issued  the   enclosed
abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Gilbert     |
|   |Sanchez         |
|   |Ms. Denise      |
|   |Pacheco         |